NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
BARBARA A. HARDEN-W`ILLIAMS,
Petiti0ner,
V.
AGENCY FOR INTERNATIONAL DEVELOPMENT,
Respondent.
2012-3007
Petition for review of the Merit Syste1ns Pr0tecti0n
B0ard in case n0. DC3443110006-I-1.
ON MOTION
ORDER
Barbara A. Harden-Wi11ia1ns moves for leave to
proceed in forma pauperiS.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted

HA.RDEN-WILLlAMS V. AID
UCT 2 8 2011
Date
cc: Barbara A. Harden-Wi11iams
Jeanne E. DavidS0n, Esq.
321
2
FOR THE COURT
lsi Jan H0rba1_\;
J an H0rba1y
C1erk
FlLED
u.s. com 0F APPEALs FoR
ms FEnERAL macon
UCT 2 8 2011
.|AN|-l0RBALY
CLE¥K
lo